Tre united Slotes Diskeick Coutts _
For Whe Diskcick of Calta sia

 

 

| Dudio\at Kytou\es |
VJ Case * UV D-ce ob 2 bb A&

Unrred Shores of Americes

 

Kesponse Lo Govemmenr
Motion S364 _

 

Dudiolay Kaowles Ccesoect tally Files 1b

—— VES POSE. \o_ he Govemmentt Mekion _
Dus lak Aneawles asserts thot Was Courk do \ave
Sucisdy chien bo entertain tac defendant ehiea.

rod Cequrests nat \ne Caourk dismiss re.
i ndichmenk

 

 

 

 

i Maurer: _. | _

 

Cac Distnick Cock do nae. duc iSdichion
bo enbectain The defendant €e guest
Vhe United Stokes Qovenwuar co nok \noue
Any COs Lo bell We Cows Chenu YWac_defendank.
“Mckion te dismiss indichnenk Recause
ae de Fendosat Dung knowles Meuer las
_ Sur 2 eS bebe adiched. Because Tae Uniked
Chalbes 1 coment ever had Surisdickion
ko dicked, DWia\al Kinases Foam colembia
__ the Ccouckentechain Case ALII-cRa02bh ART on _
Fraud Jucisdichion gtounds _ She lave ight wn
to entbechow Ais Moho lecauce the dich ver. _—
Was ileoal resent bo Tac Comte

 

 
. Case 1:12-cr,00266-ABJ Document 373 Filed 09/15/20 Page 2 of 49

 

’ The, united states govecamment: Wve Wace N
ASF PA aircraft tS SOM Wey nod
! \anisdichow ror Tnais Cose Whe kro
_ Was Never bold abeul The NSF PA _
—arrerofh be vhe acond Swe ay WAU DOAN
“This court do not lack Sucisdickion to ;
_ Consider This Moki ow. Recankse \re ured
! shales tase Co. sMeaa\ altained Yelephone
os Convessakion ro qek a \ ddichment. \A_ 9.012.
lhe Uniked Shales aovei meark Frond
2 Aickmenk \o_Claotoxe Duoiget knowles WAIL

“Thae_pmniled, Unibed, Sales _ganenamesh. even
, eceSeat Cony tiuidence bo prove Wey lad — co
, Nut isda om Ute Quaiglad ka oe. ce
_Wre NISEPA aiccrafh Was ever lease Nowy _ _
_Mrowles Of cayone Va tWais \ndickmeat -
The DEA. agents {christopher Lane)
— Stobed ia is afFidewit ia Support Sf
extradition thet the (N\5% PA wos. lease for dors
fhe Fore Whe uniked Sbotes Gane ecamens_kal\e
Qloouk Cosce lard. The goverment ech bo
_ Shaw the Courk dino We gel \ucisdi chon
Ouel Rusia Kunousle s. We tiniked ahabes
Qoueccment Can Ya\k all Wee case lous
» Abou 1S USC. § I25S aad I USC. S$
2985 and bell Meu, p acesent eWidence fo
_Shorvs sa\we ce Trey aes Sacisdicbhion ‘ko
: toase Knovotes \Wwere wi Woe “Hooked Cvale_s _

 

 

 

 

 

 

 

 

 

 
Case 1:12-cr-0044@AB, Daun B08 obHAt99/¢ W201 Baucleof 4 svi ss
ne wadichment. Wis “Ss Cn comsh hibione\ Otarmnen
| Violak lov. ok Wuatichat Knoles AS ne couck
Cons\y Lukional Cg\at ko \ngar of be enrectoin __
This, Moakion. Wie Voxa vs well settled
hot Troaks / Delorsore on Folge atcesk
and False \Wnocisonmen, Ve Wrc Unrsted
_ Shakes aavennment did wok Use oa Ealse
arrest Waccank and False WoC \Sonmenk le

Would reves rove Wis ofediclame _Sedoau

 

 

a ca LE aaa

Nou Wey Toying Yo use law ok Ver we bol
3 abou re. Si NOLEAME, Cock \aww nein sweat
Franks Delaware... Vell We Cowck ne, Lack
Junisdickion be \ncac Ghous False arcesk and
False imnorisomment Go. ace TASANE |
fhe Couck Wever \nadk Susisdichana Lo Sear

—

—

Cose Vice 092 b6b=ADT united States of
America. VW Secain Gonzalez. Bencama_etal(FAcE
a tout ne Uniked Chakes Diskcick Caurck Foc
eT  Dasteick ak Columbia did \neat Yack Case

LA Dok. Wyen Mae united Stoles. youecarnesl

kno Wat widickmest LOQS Eeaud You Mney eRY

“pul oun am Shad Cn lou. Nai oul lon

bn alk alsouk lad 0 Louk 1 ds ant ve. peck

tie coaskikukaadl of the omabel Shakes cE

Amecico. \dvich Sbobed Under Wre ours

Amendment Fac False acest ead False

INpcicommenk Wag iS Wae lara LENcr)

 

 

 

 

Kaitlin A. Sao and Marlen Caloac Aching,

 

 
_ Case 1:12- cr 00266-ABJ Document 373 Filed 09/15/20 Page 4 of 49

Chick Noccobic- oul Aangerous doing
_ Seckion are Cex Tae Vos cond
__ Cons onal of Whe United Shales oF
Amecicea. Now) you Want bo tel Surisdickhien
let balk Aucisdic chien Ahe wniled States
_aovemmert Neuer Vad Jucisdackian ‘bo _ arrest
___Duniglet Manaates Lark Se Wee NIS EPA

_osrecokt Ye Sox tie umited stokes nad
J tisdickion tout. “ne Orerok: was Sroleq

by Thrce lees ton on 20 Mou 2612 ( Fac \

| rok \eose . Ve Only HFSON LOW \aad Yurisdiction
Le Quer wes The Wicee lbalemioain or Yee lead
NASER A aircco&kl) “AL Gan ro, Qbaut
a _Dwdicht Knoudles WOU NEEL nod Aucisdichion
ON er Ding Wwowles.. Wane 26 Meu 2012.

Tele phane Canuer sation net ween> Qencomad
 Cleader. OF the Conspicacy) aad Knowles. Wah
ne Ua. ocesent. to Voc Celene OO govennmest _

a NE nest © Pua: ak Knausles attest and exkedbion
You did. ne uacrsdickion over thet
dg 2019 Yel ephone Conversakion CF AcT.

ALU of dlocuamenk ond exriloik i awn

pceSent Come From the anecament

Exlai ik. A) affidauis WD Supipot ef exrcodibion  _

LExlhibik: By Diplomatic woke. 26 4b Exwint CC)

lhe LOok& deci wanes from ae _Calambia

ODES AMeAt Wile bop Esq Exit CDI Treanslabeo _

; ote _o€ the Fo may 2o\o Lelephene Convecsation —

Exlio:} CEN mesectplion oO ex\aila'ch Sn
a bh SQ. Barn, Wwe aouetnment Qwight Knoles
__ had no Nexus bo We NISFPA Giremef or
ie United Stokes of Amecica CNEK US)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:12-cr-002 ABS a cu ent 374 Filed 09/15/ Pag 301
tee weit Mae eho a WAdichment

The “ndicbrheat Coase Ae Was \ \o C= OO2bb ART
_ United States of America Y Serato Canzalez
—____ Rencomo cts). the Eothass, oF tne Unite
, States of America Oresany \ Come ie
tea We Winistru_of Fareian. Celakions ot Wace.
J S
—_______ Republic of cslombia aoverament te Ceqiaest
_ Me exkcadih LOWE Duan Wan Kneuwtes
a hehamion CrAYrszev. Rae Wae_ai plomatic,
“Mote No 2694 on DAqe.S)_ os cotlech bed wi We

: croves/tt's Oki doauik WL Oine_of the Loud Fully
a Ankercephed ghane Conversablon Wade 9.0,
$2612 Kroes discussed 9.000 Kiloacams SF
Cacoine . Vn. We 0 F- ‘Segoaas. Be ——
Suyppectt of exrtradibian on PAGES s2.) Staked —
RACK GRouD _
Tnformobion Adtodned ho Wie Colamibion
Nottonal Police (CN ey From \oitully _
_lnkeccepted. teleprone and ¢Wroil convecsabion
_indicoles Wot knowles and olmecs Comspiced _
_ yo _ibSe a ULES. Coaisrvered aucecakh pearing U.S.
Fedecal Aviation Adwinishrali ons Ce Mh. \

a. Yea istration Ke MIS#OA Chere inokber) _
: the NIS#PA aircraft \ te Lrangpock CoCo’
. On Page 2S Ynvestigatocs vdeniFied Gonzalez.
Bencemno as he \ead OLGOMAZEL or (he bramSpoct.

AlSo_on Paqe.S) of the S-e:1 agents aFFidavit
Fa) Howing ave excmplas eat These Canviecsation
—On Mow Q0 2612 Gonzalez Rencomo Cal) led

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 6 of 49

| Knousles and Lold Viv Vaal Ludo Wiis» Ca

_ teference ‘vo Wulo Thousand..\Kilootoms of :

: Coceane) \Jowd \pe AOA and Wat Gonzalez
Rencorno and Kneuies Ulould each ne Gosia

1000. On page U4) OF ie DEA. o.oeAPs mac Sane

- afidauit w9- a Seu eral € wuectabion betilee/
Gonzalez. Rencamo_ Fergusa n From MM Ou 26

' bo 24 GW, 2012 Whe. 4 Wo Men discussed tre _ _
pasymectt oF USD 895, 000. Foc the lease oF

2 tas NIS#PA airerakk Foc Whe A.0x0, ‘conSpack

| Waraucis WOLNKS Kans Fer WW Uatuisng Cumountks.
Wire tang "ec Cecocas. 0 honed Ya Nou esnbaccemeat
G__. Confioned_the vosmlt of Ina lars Seal and
the. eciorents of lee. Morey or lhe lease oF the
“ Qircrakk. on page \G). of Ve DF. A. ageaPs Clone)
a Feidowtt he 'Shated on Moss OL 0.019 Davis
Utils. Fecquson OSG PaSSeneec €| eu) Me NISEPA
_airccakt” Frem ‘eehames ‘ro Wail. Workian
_ GUthocities arrested Davis and Leds uSon. Foc _
Unauthorized Use of (re Aircrat and Seized
lhe NIS#FPA. Tn text Messages betideen
—_DewtS Whe Was 10. ( Custedud in Waiki
_ nd Con Zale Rencome. on Mau 25 asd May a
96, 2.012. Dauis pleaded For Gonzalez, Bencomn _
GSS\Sbonce Wr SECUCING Vu C Davis Celease
_from_pason.. A\\ of. Sera Lo Gonzalez Rencomo
_ el lediene Convecsahion lpetwwecna Knewiles
( Mass 2.0, 209.) Few, Sov 6 Mow 2.0 ko M lauy 2
' 2010.) OauiS Lew ¥ MesSaoaes oehoeen. Oauts
and Gonzalez. Reacom £ May oo aad Ney Do

 

 

 

 

 

 

 

 

 

 
Case Bt2-C1-00208-ABJ .Document 343. Filed 09/15/20 Page 7 of 49

 

QO\ Wor \leqal rlokain ed doy \Wie vied
‘taken government agents . christoper, Alene
a WE: AY Mos se_heley lane ConverSaliavn’s
was, Wace Fok of Wee pisancu Yee. AX S&S
2644, SFLED VO bet WSF AS isu
_Franks / Delaware § BOb.5 evidence §
LO’ Supreme Couch Ceview — profkec. hearing
eo Challenge Westonr AFbideur \nenrina, Soe
a Aneld ak tre Ouatads Knoroles Mequest
_ Search Warrant Must be JVolded Wivtanda.
igh! cord Mast tne Search wWaccank Wag
_theel. Yoimked as te Eruit of an Wee ally
q- abkaiaed Confession Whic A ake th Coutts
amendment ond conshsulional Violaben of
Diwight al, Knowles Constitutional
[he “e olambia wn ehional Police tavesha ator
ee ever Murillo Cadeas and fiscalin Gerccl
Oe LA Naclon De Sonia Lucero télasquez Patino _
abtec Stk Month _oF investigalion Flom 6
Jonuaty bo % June Zorn. Yate Sergio
Gonzalez Reacomm telephone 200 EEO | LUh.2
ere oa Yin audia Cec > excdwo, - Weuec
_ | Mucill D Cahean ayid. Pc Sonia VLucera _
Velosguez Paktao disused and deau Wace _
| Anfoowebion That Was a We O-E: Nag cAt's
ee COnaStoo nec awe) afFidauk AW Support
OF exnen dition ound Wace. dig! lomakic. oke te
9b Ib ahouk infoomahion C oaniang, Cram twee
Colovloicnn Aaional Dolce aloouk Louobully

we

 

 

 

 

 

 

 

 

 
 

CASE L12-cr-00266-ABI Document 373 Filed 09/5/20 Page 8 oras
\ uber “cepted bel bel lephoane a nuersation’s

The Ccme Case knueshoabon ‘ave Woolbdon
OFkKID\L OOS YWb Whe “0.6 Mau 92 O1% Uses
“Me. bel lephowe Conversabion Wack Whe \anked
_______ Stabes a overnmest use or paint Ceques |
Dwicht W Knowles. exXbead ion Ecom colamisicn
_ Me 20 May 201 (2. Telephone Conversation

 

AIS Ofesent WA Whe diplomatic Aote IL9b and
alsa cet\ecked: va the DE A ageals GEEidauvit
Th Shaw ond Confirmed Haak he D-EA Cb, eas
[Chcistopher Lone) aFFidauit wilds a Eroud. aad
Wace Lowe Committed derlucu WMnen \Ne \ie
J
bo tudor Alon Key cheu Watacmobion is
ZB  akFidousk Va. Swppattof exleredibian Udaclh ne
—Sutoon and Suloseribed beFore Nec NS
December 2618 Won Alan Kay worked Stakes
Maoss take doe Aiskcick of Columbia. A
a Th Show and Coatitened Waot_the ~digiamalic a
Mote 9696 Was a. Fraud So rE. Low cub of
Wac \nead of o Snake rb dead Seferio
GonZalez iSencomo Was Whe \ncad or leaders
0 Ane Co sgilacy Sp The Kanspicacy die.
When Wey LASe Selaio_ CGonzal Acams&
1b Moy 2019 telephone Conuersabo nbebuced
Rencavwno cind \nowbes oc avy Acleph owe a
Conversations Crom (Aen como Lo present .
koe Ware ACond Naty in 9619. and tn \exe
_diplonacdic noe S69b Onvd Rae V-F.0
: anven!s OFFidouwik AD Suppact at evcodt Hen

 

 

 

 

 
Case.1:12.c1-00266-4B]_ Document 373 Filed 09/15/20_Page 9 of 49
he Moke a cose bo VWre acomd Nuacy in _

20 QD and bo Me Cclow\auc. Aovercnment
| W012 61S bo extcoditan, Duna \OAOUSILLS
: "Recor ite Lb Wad aloboined Weal Lou, Wa :
Untied Shakes aavecament Wlacee hey donot
nue Sottisdichion. bo Uceten of ite cod

Gnu of The SX hele plasne oumoecs Wak dag

I Colomloicn.

_ Paul Tesepln skated ne Such leaan aban On 7
investigation _Candock bie police
wae Jols Wk Booeka Colombia. Dealing
Win _a& West igation vwitto witehoo. We Stabed. a

@ i Susk hand over does Liirelap ‘ole de fease
beam So Mot They con nok Said we ave
STACK EVTDENCE aoainsk We defendant's
Tn Baal oSeph ofFidauvik We Sboted Whe
_ Ceview Wed LR ocents oFFidouit aod Wee

. _ @vidence Wot knowles Loos AWE ok \we _Cxime
Hot wat in Qo. Paul Joseph Sdacn and
Subsecioed heFore ber on 13 ‘December 2018
Han Alan \ Kay umited States moaisitate
Judge disteicl” ak Columbia Paul Jasepia
Committed pe Chucuy lou Lie 1a the Court dowa
QA Sbobus ncarean ane (Tre Wiretap wa Rosato

_ Wo 201s. Because he had Knowledge abou
_as Rogota waveshaabian aud Wie Fup Loom
Qos. Because Me 20 Mau 207 bel ledaene

| Canvecsation belwoean Scant Gon2alee. Rencams
_tleader of lhe Conspitocy \ and Knoles

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 10 of 49
Was Ww ae Dur: ents_atiidauik im 201%
Gand Was preseat te € acona. UCU, Kfam 9 019. 2 tow
ae United Srates acueannent Wao, United
Ctoles pouernmeat STACK il ca edvtained
_telephane: Conueccations Gna EVIDENCE
_ko the acond SACU to oer Oo indichmeal in
DOVE 2. be Ch ee Sein GanZalez Dusiaht
— Knowles Ocal Genome. Trampsat Ve Cepauson
I J
and Dario Davis. Ru cresent The 2 0 moy 2010
: Lelephove Conversation ko War cond ACU
nud ‘dad Lot HLese wnt Wae \eqo\ Tavlamed” QD
Moy 2010 telephone Conuecsohian ko Knowles
L@ Nuc Leos) Aw 2OVk. Th a Fouch amendmen’
: Conck! bubional Violation oF Distig bat Knowles
and_lhe Uutubed Shales oF America ~ conghlubioral
under. He _foucth ameadineat False arest and
False Lapel Seawment gad _diuenprocess C cghts .
_and \iher hies ) The tnled Shakes of Ameci

Con nol. ‘ne a democcacyy, Coutrs Soul Wse
Comamuss\Sr Varo be wApcison people BY

ln coke aere own \aus of Where COMEDY,
Ve Uniked States oF American are a communist

County Louk Sinous Co democcacy Face
Fac te “World. be See Hay \WwEonmatkton
a boul Seraio_ Gos reseak
be Whe acond Aucu Was \\Wenalobkained
O ~)
Qo Wacil wisest no CongeiCacrs Buk ak Knoulles
Sentence he \udne Kou, ko Make Poompson

w) )
Ware Cleadec of tbe Cons.pilacy ) Wlaen ee NO

 

 

 

 

 

 
Gaset12-cr-00266-ABJ_—Document 373Filed 09/15/20 -Page 11 of 49
LeECa\o ConzaleZReacama Was Ware. \eadec

OF tre Comsofocy and Ware andichment.
The \ndichment Votes Nao ne \eader Wos
th Was Secain Gonzalez Rencomo VWais Z
Make Wwe indickment MWegal ound a Graud
TALS wtlay Ve. \adackment Chauld \oe FRR we
AiSMiss be cause hour Mecca elokoined
Ulcelno ond EalSe @ul deace. Ohout Sé7e,\0
| Gonzalez Reacamo —avlith_ouk these (legal
_clakaiced Witetno awd Ealee euidence Had
| res be th ! loS NO
_indic eAk fhe United Shales o£ lmerica _
% gevecamest being, 0 Calanarion Aoonal Balice
A ome Vii A\Eonso Veto. Cabeza to teshry
oF Knorales tol ahouk a Galomipia ware bao
The WWeskication Toot Vais WWeenso Jere, a
Colne za eshity Lo Way come © lLooib 00004
£20 \8ddiby We | 102 document wat File __
A Ockolner Dols i \We wnrited Slates
DiSteick Couck Disteick of Columbia .
| The wifoomation Maal the uniked Sintes
, Gon ecament Use bo acest and eXtradibion -
Nudighk Knoles Come Loom Ccime FAL OO LL OOO
a
~ OAK O\\ OO & Lb his wiveshaakion 3 WwiIas
_ €onduch Soy Colombian aklonal Police
| Yame ever Muri \\o Cadena ~ Anis (\\ Fonse.
_Vecn. Cohe2a Commi Rec Vusty ‘aug Lesh EU,
to Case Mat load nel Wing Re Ao Loita, ~Repein
: Gm Z2alezZ ReAcamnt \We Wwadickmeat Was abou

 

 

 

 
Case. 1:12-cr- 00266-ABI- Document 373° Filed 09/15/20 Page 12 of 49

nike d Sky be ¢ ok 0 M12 rico. § Setgio Goazalez
| Bono ebal. a Knowles Sentence the.
Judae tou. bo Make Wais Case Ghat
Threw capSon ‘ou Making \nompSon The leadec
OF the Conspie \nedause She Knad Waat
ne Colombian Yatlaynet alice ais Altonsa
Ven Cobeza. yeshiey be Cn. investigation hak
hod not Laing, imal dp. uw lathe \adiclmeat OF
Semlo Gonz alez. Rescamn ond _oltec
Luis QFonse Vero Cabeza tediLy that tli clap
| inueshons | ‘GN de vot Snowe Yre Same Cr wre
: Wwe sbigabion numer Waey ace dite cent
19 Foot. @acl olAec. Liais AlEankn Wer Cohe2m
WnveSH acho Coma Wok Shad anu Vnouole dae
_aboub Semalo Gonzalez Rercomd ~The United
Clabes Government fou the Colombira aouen ment
Mane o auk Knowles iA a Qa Son and
In Efre Swim as Slaves Specit The Facmer
t Cansp octal on, of Wack ge opie Erom
Erica and the Canbbbeav ba Amecica For
Sale o& Slaves Diviaht Knouler Work So
nue al Cock Diy Cedera Coccecdion al
west bolton vA Neus, Aecseu Toc \es< Yao
_%o cent a dou. Vhe Uanikal, Shales OE Ame circa.
———gavecdmnenk know Dusight lonoulles did nol
des Any COwme agoins! Tac United Clotes
Opi) \eonne ak. [he _uniked | Skabes govecamestt:
+ esent Ulenal lire bef and Ealsi£y evidence

ww)
Gnd documeaks ho Said A CCOIMEe WAS

 

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 13 of 49
Comm it against the Uniked_s lates oF
. America _Lhegal wicetap Like 2D Maly ZOI?e
be lephene Convessation belueen Beacomo
and knroulles_and_the 20 May Fo 9h Way 2012
tele plaoue Converschlone belweea RICOMA
tnd fecguson_also text Messace « between
DAWES and Rencome.on_95 Mau_oand 26 May
2012 all ef fis _whoematlon ules _in Hae 0.E-A
anectts Cb Eidout in. Sup poor: oF extradite
SHEL evidence aud documents like the _
: diplomatic. ole 9696 tot (Jas LES ent. te lfe
eb lambice ga.leramen’- and the Druc Enforce mea
_ ®  Adminiskation 09 aAfls L Ch Stop ec Lone)
18 _aFFidautk ia Supper oF exeoaditionr and hide.
and Seal the 108 docummest From the defendarfs _
bout the Colombian Yahonal Police
i nvestigation wito Six_telephone number .
Al) oF the goverment prosecutec Know abouk
The_illeqal @btained telephone called ond fie
falsify evidence eund_docamnen ps by the D-EA
—————ageath the US. Federal Aviat on hdministcation
did wet OVE Ch Rbalen Wwnuestigabten Le port:
about Thc NISFPA alcemFt fhe Us. Fedem!
Aitation Hdiministvation Was 2ucgest i
____.___Investigater [het the NISZPA Jas Skaley _
Fie st_he fore tt Said dau Waine,_Gloewh Wlaece
— Me aicecukt Ceaistrahia A_avid nod OuIn
Yhae olvernFt amd ta nicl, Compe, nus had
J
Vyxe CHarecak: end Ke Ceasony Cor \\we

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 14 of 49

 

Company trotting Mae NASTPA  Ovrotnkh
Dusighat VOLES KOIAS_ S) GAQG AN _Colamibicn
_— Lonen Wace NASEPA des olen Noy Waces,
———-— halrewnnioon ors DA) Moy 20 \L_Mnovales
Mevier bald onuane be Stolen he MASF PA
cond (he tuaiber Soles government WeUEec
plese GO Aense ooreement Gor Wee NASER A
_ uaa On OF Whe Clive Widisiduol het ules
yu NAME OW “Vane Lnadickmne sl Noy Wacol Gaited ckobes
_—_-___ poueriames ak. We D/A. acess Voked Wack
Wre NASEPA w0s \ease lout We ‘ell
_tiwe Youll aloes NASEPA oelas <yolen
he any QCL San ge\- Cnotoc are Mne YWacee
_ behhomidia Wot Usos en Soacd he NISTEPA
Who con the Couck alled oll Vine Covringion _
low Whe “D-E-A oneal s avid Aye ALESEc kar ond
Pern ty Av Was cose. VWnes sadichment also
haut ye dismiss Wnccause Calamisiou
______ Nolioneleslice Sunis AlVoate Veca ‘nod
Yo. Knersledoe claou’. SECGIO GonrZale.2
“ Rencame WAUESH oO abion AW Nose) obo. WA 9 619.
Poul deseph. Shokes ak Whe Shakur | Na a

in Dots ne Mast leata aloout _.
oo Anuestigahion Th wae aor WAC 9.6 Woy

DIL Conversebion. foes legal cldoined
lou Vine _umniked | Vemament Gad
_ Mow Wort Wei never nad p.cololale Cause

_teo atres*: Dusit Kyne Lables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 15 of 49
Three yyenr_af ber locing tie Andiclaent

Barras Sec a, to GonZolezZ2 Rencomn Whe

OU
- _govseanment Stoked Wes ey Sus ack WAC.
coxre toe 4 Ln Pors about eremn Zoho SO_.

 

 

 

_ Snot \nwduckment did’ Waeuy Oresenk Lo Wac.
a AL WOU ds wo gain did Macy toy VALS
Cose on From indickhment or Ware “hae Alnat
acy \ndicked Ousioias Knoles oo” WA QVoO\t
_ 1x loy themself _ocliag as Cr acmach SUSY
Tac CHROME wadichmenk Was Proxnd Noose
on Patil Ansel Statement (nv We Syalus
\near wg 170.1 1S. Waew« kes rod Waa A agh
Wl \aond en Yne 108. Acewsnent_slealing ——§-
: Lollis The Colomsicsd Sok Conch alice
mue shi yet. Wito Six ‘eleplnane Wunmos £3
ba Qaeus, Wace Corrs wo Flaw Nowy Wrse Aaa ‘bed clobes
—jovecnumen® tosh Cocoon, Nama ntecanr
uiblic. ReMize and Bolrowes_ BOGECAAEAT __
Ql at \Waese Aooeciwonet Consarmed OOS
_ Daoialt knoe lou Use of alse eUidence

illegal chtained vaiietag ond nelging WAe
United sboles AF Americon the a Earrd

——1adickmedt te Moke a Tolte orcet and
Falee UmMacdsernymnedh OF Ousichal Ww Knoles _
PAL cf Trove COOSA ioloation Wac
| Wwreanoks Ceament ac Conkcoo
Clow nen Ve come tn erxtecaditoa pecson
Foam. ane Cosentny AS Sac yee Cou soy

 

 

 

 

 

 

 

 

 

 

 

 
Case_1:12-cr-00266-ABJ.-Document 373 Filed 09/15/20 Page 16 of 49

Vac. ‘een 4 Co cee ment ace We cactional
| _ VOrs Nou We owited Weliong Nou Woledce
ie Ankernebional Naud ae tr Seremus Sore aca
in Me anteamenr Lou O\\ of Wac Cousntny
_ wvolved 1 wont Lous ke Cememer OV Dy
My 2-019 Me NISTEP A das Sholen ou
ee Hanee lnolvownniown the Umiled Stoke Uecament
nad Suscisdickion evec We. NAST 24 TALES Ft
__ —1e__because Mey Stoted it Wes aistered na Mae
Liniked Stobec This Stobevmen} utes Aw Phe O-F . fh
cet | Stopes Lone \ ae Fidaulh twa
—--— — Swoport_of ¢xrrodibion ‘nub \Wre red
Sobec AOMEMMe Nt clea did oo Cote, &. _
__owe_of The Wree \polsownion On \poord Whe
NISHA awemth Whe United Strobes eauecmmett
Quer Stoo Mend Sarisdickion Adhen rey .
Comme bo Colomoic on oviresk notes
os Scene Me cnrikecl Shoter -coronmcat Moakiea
269 are about \uciSdichion oF Vor and
Sucisdickion aleuk The couct Remember
Dusia\ay Yireruales asad Slauing AW Colomnbsico
Ack ov \noord MISPPALSVOLEN) agaia
| he United kobe S. GOCE enk Never \wad
_Sucisdickion ouer Drdioah Worle s
anc Qo Mcas DONT prene Cones cok \ on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 17 of 49

 

WS Mego \_ @brained So Wey neuer
~~ hed. pfchoolle couse te. cwresh Durga
Knoles Wok over Wne 92.0 Mou Love
phone Call Wolk ovec_tae WISEPA cond
—_all the inFormebian clouk Wie NISEPA
vent SolSeikys Wi he OXE WA. orget ys
OFF tidak ard oll Ware releplaav\ Xe Comes: cobra
Ib Frown Ganzolez Reacame Onone Lido-%
Wea) doboswod CEACTI OC emus CNISEPRD.
_ \Kns vslee hock Wo Nexus to NISFPA atcroFboet te WS]
| CoN CLUST ON

 

 

 

 

 

—-_For_the forego ag, Seasons Ovdicia Knevales ee

—_____cepectbulls Cequrests Nae! \ Mae Courk ‘dismiss
ladichmne x

LS Awaust 2020

 

Duoigiah Anetoles
a _ Aol 82 2- olf

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 18 of 49

[Oc ants ae

Uhylan:

Jylyys

BME, py

 

 

BLOOD pyar

Aas 9

 

OES CE YTY

“OWOSUSg-Za]eZU0H 0) SuIZuojeq Epp[-zs7,
“00€ Joquinu suoydaay ‘16:1 1:80 38 Z10Z/1Z/SO parep
OWOdUag-Za|2ZUOH pue sa] Mouy UseMIaq [[eo sUOYg

cs‘

 

(soded ¢) omoouag-zojezuon 0} SulBuojoq Eppl-ze/,
“00€ Joquunu auoydajay ‘1 ¢:p¢:2.0 38 Z10Z/1Z/SO parep
OWOdUag-Za|EZUOH pue sa] MoUy, UseMjaq |]29 suOYg

yosuesy,

Bic

 

‘OWODUDG-Z9]eZUOH 0} SulBuojaq Epp]-ZS/

“O0€ Joquinu suoydelay ‘1 ¢:p¢:20 38 Z10Z/1Z/SO parep
OulosUsg-Za[eZUOH pue sa] MoUy UsEMJaq [Jed UO

Isl

 

(soded ¢) -owooueg-zajezuon 0} SulSuo0joq €vprI-ZSL

“O0£ Joquinu suoydojer “[ 7:46:07 38 Z10Z/0Z/SO Parep
OWOUS-Z9]BZUOH pue Sa] mouy UsEMJaq [[e9 BUOY

ydisosuesy,

 

“OWOSUDG-Z9]BZUOD 0} Sulsuojaq Epy1-ZSL

“00€ Joquinu suoydeisy ‘1 Z:p5:07 38 Z10Z/0Z/SO Palep
OWOSUSg-Z9|BZUOH pu Sa] MOU] UsaMjoq |[29 sUOYg

 

(saBed ¢) ‘owooueg-zajezZUoH 0} SuiZuojaq €pvI-ZSL
“OE Joquinu suoydejar ‘96:17:60 38 Z10Z/61/S0 Parep
OWOdUag-Za[eZUOH pue SojMouy UsEMJAq [Teo BUOY

idiosuesy,

6p"!

 

‘OWMODUDG-Z9[EZUODH 0} SUISUO|9q EPbI1-ZSL

“O0€ Jaquinu suoydefar ‘96:17:60 38 Z10Z/61/S0 parep
owlodusg-Ze]eZUOD pure se]mouy Usemjaq [[e> oUOUG

6r' I

 

(soBed g) -uosdwoyy 0} SurBuojaq 1688-667
~10€ Joquinu auoydeay ‘€Z:00:91 38 ZLOZ/LO/SO parep
.O1RUIQC,, pue uosdwoyy useMjeq }]e2o euOYgIdiosues |

Srl

 

 

(aun pus ojeq)
Aine

OjUY UIG SIIQIYXY

 

SSOULIAA

 

aIUIPIAT
Ul paAlaoay

 

‘aI
40} poysvyA]

 

NugIyxg Jo uondiissaq

 

Jaquinyy
HQIYXY

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 19 of 49

0-3007521443.01.07 - 05.20.2012 AT 20.54.21.434

 

 

 

| u)

ABBREVIATIONS

[Inaud.]: Inaudible

[PH]: Phonetic

[xx]:  Translator’s notes <<

oo ayers Mai.
Italics: Originally spoken in English — - a
I: Speak simultaneously Te | opp!
US. District Carnet Post”
PARTICIPANTS:
KNOWLES: Dwight Knowles, a/k/a “Arizona”
BENCOMO: Sergio Gonzalez Bencomo, a/k/a “Mane,” a/k/a “Cuba”
fe
So
>
C
Ww
%
ek
L.Lopy

fi Ce PYM
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 20 of 49
0-3007521443.01.07 ~- 05.20.2012 AT 20.54.21.434

KNOWLES: Yeah. | 60
BENCOMO: Yeah what’s up? | in
KNOWLES: Everything cool.

BENCOMO: I need for you to start making some numbers,

(expenses) 1 need for you start making some numbers,
theexpenses) we’ re going to have with how much 730

going to make, how much the car’s going to make, how
much we have to - over here they’re going to pay us

1,000 so that gives us 2 mils that’s gonna go. We

7 Lae oe LO sree

have to pay the, the right driver and they “asking me

 

250, I said no 200, no more than 200 for the right
driver and 50 for the coming in of the TV. The
expenses up to now they told me they were going to try
to leave it at 200. So we have expenses over here -
200 for the right driver and 50 for the TV - that’s
250. If they come down to 200 otherwise it will be
300, and because this guy is getting the plane for
1,200 but he’s getting 200 for him and the other guy.

7

Okay so for us 1,000 and we have the{ expenses ‘here,
so you make tng expenses,) you know what to do with
that.

KNOWLES: All right, they can work on that.

BENCOMO: Okay [inaud.] because we need numbers down here.

KNOWLES: All right.

BENCOMO: Okay, so we - I didn’t know we have to pay the,
the TV or the right driver, I asked somebody else
where you are, and he said that’s the way they work

2 ect

\
}

XS

&
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 21 of 49
0-3007521443.01.07 - 05.20.2012 AT 20.54.21.434

over here. We have to pay the right driver, and the

TV. 50 and it should be 250, but I said no, come down

to 200 because I have too much (expenses) you know. So

that leaves us a mil, a mil 750 and we have to, you

SE ne
know, pay 730, Ian too, the car, whatever.

 

TORII

KNOWLES: All right then.
BENCOMO: Okay.

KNOWLES: Yeah.

[END OF FILE]

(e~,/. f- O We

i 60
ful
Case 1:12-cr-00266-ABJ Document 373 - Filed 09/15/20 Page 22 of 49 |

Pp RO
zany §
USO EXCLUSIVO POLICIA SUD

* ‘ N° CASO
0/918 2/0 1/0 9 O74 [6 [4
Receptors |" ‘Ao Coleco

FESTIGADOR DE CAMPO -FPI-11-
cate htorme serd reco pers ‘olcia Judicial para aquelies iereas puritiaies que no Sean sbjeto de informe ejecutiva

Departamento |MAGDALENA Muriciplo [SANTAMARTA © [Fecha J|Jullo25de THora: 14707010
: , 2011

 

 

 

on etee 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFICIO No_-Q897_/ SURAN-CREG8.22

1. Destino del Informe:

¢

Dr,

DANIEL GONZALEZ ARDILA ey
Fiscal Especializado 21 UNAIM "
Bogota DC. - ' . .

Conforme a lo establecido en los articulos < 209, 255, 257, 261 y¥ 275 del C.P.P, me Permito rendir ell -
siguiente informe. |

 

 

2. Objetivo de la ditigencia |

SOLICITUD INTERCEPTACION ABONADOS CELULARES NRO: 301-293-8897 Y 300-312-:
3438

 

_ as af 3. Diteccin en.donde.se-realiza-laiactuaciée——-—— pn ae a ese

UNIDAD DE INVESTIGACION CRIMINAL ANTINARCOTICOS SANTA MARTA

 

4. Actuaciones realizadas
No aplica

5. Toma de muestras : . .
No. de EMP y EF Sitio de recoléccidn Descripcién de EMP y EF

 

 

 

 

 

 

 

 

Nota: an aorta que se recolecten GRP 3, nba Tan rotation Ba ada We Gai :

6, Descripcién clara y precisa de la‘forma, técnica e instrumentos utilizados

No apliga

7. Resultados de la actividad Investigativa besoin Gara y precisa de los resultados)

Bajo la gravedad de juramento y tentendo en cuenta que se ha venido aportando
informacién suministrada pod la DEA Regional Cartagena a la presente indagacién, en:
acato a las normas internacionales como Io es el articulo 485 de la Ley 906 de 2004 y

ar

 

 

Pagina 1 de 4 Offolo 0607-SURAN-CREGE.22 , t

BOCNnen dake Ily Voll
THiS docament 1s From 103

 

Tis docwreyt Qhnow. CNP onalysid Edgar DiaZ Robles
Sin to Zol-243-8597 chad and 2903/0. 3436). —
SI Zone not CNP Luls Alfonso VER ou! Witness
Ccubit number 1.9% 4.92 49g

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 23 of 49

 

 

 

 

USO EXCLUSIVO POLICIA JUDI

TDS EZ Tes

“= - Afio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

adiclonalmente lo estipulado en el articulo 9,de la Convencién de Naclones Unidas
sobre el trdafico llicito de estupefacientes y sustancias sicotrépicas suscrita en Viena el
20 de diciembre de 1988 y articulos 26 y siguientes de la conveccién de Palermo, de
2000, entre otros instrumentos internacionales que regulan esta materia, asf mismo
de acuerdo al Manual de Cooperacién Internacional en Materia Penal emitido por la
Fiscalfa General de {a Nacién niediante el cédigo FGN-17000-M01, en su numeral 6
Intercambio de Informacion entre autoridades de Policla establece las reglas, tenfendo
en cuenta se allega a la jefatura det Grupo de Investigacién criminal Zona Norte,
Antinarcéticos, una carta de fecha Julio 22 ‘de 2011, firmada por el sefior PHIL
WELCOME Sub Director DEA Cartagena, en la cual' dan a conocer dos (02) abonados
celulares, utilizados por Jos sujeto de alias “Chad” y “Arizona”, quienes los estarjan
utilizando para coordinar actividades llicitas dedicadas al tréfico de estupefaciente|en

nuestro territorio.

 

 

Une Vez Tecibida sta Triformacién me puse en comunicacién via telefonica con el sefior

MIKE TOLLIVER Agente Especial DEA, oficina Cartagena, quien manifiesta que e os
abonados utilizados por allas “Chad” y “Arizona”, se obtuvieron: mediante informa én.
que se suministran diferentes fuentes a esa Agencia Federal Antinarcéticos (DEA)} y:
que estos sujetos se encargan de la consecucidn y coordinacién de envios de sustan fa.
estupefaciente en ja modalidad de aviones que salen desde nuestro territorio don
destino islas del Caribe y centro América, de igual manera manifiesta el agente que.
mantienen comunicacién con allas “Pavarotti” con quien estén coordinado un enyidé

hacia BAHAMAS.

De acuerdo con lo anterior y como iqulera ‘que ta presente indagacién -apar e.
relacionado un allas “Pavarotti” se establece el nexo caysal entre fa informaci6n
aportada por la DEA y esta Indagacién, pues coinciden también el modus operandi y|la
zona geografica en donde se comete la actividad delictual. |

 

 

This document iS From 103 |
date LS July rol

er? P analysis Edgar Diaz Robles SEN + & loth,

 

 

| Mamoe- Fot-I43~SBFP chad “BOO -ANTE SAW arivainar ~

Net CNP Lus AlFonse Vern
_ Filed 09/15/20 Page 24 of 49 ye aA

 

 

  

 

 

USO EXCLUSIVO POLICIA JUDICIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

BSR . N° CASO
1{4 [ole |1[s |o [0/0 [0/9 [8 (2/0 ]4 [oo jo[1 [¢ ]4
| DBs | Pail [ ead | Urlded Recapre | — “7 ink

Es de anotar que alias Pavarotti” se han venido interceptando durante el transcurso
de la presente indagaciédn, arrojando conversaciones de interés para lo aiuf
investigado utilizando ef abonado celular 300-239-4551 el cual fue autorizada|su
interceptaciones por ese despacho mediante resolucién de fecha Mayo 27 de 2011

Como quiera que alias “Chad” y “Arizona”, estarfan adelantado actividades ilicitas,
presuntamente dedicadas al trafico de estupefaciehte en asoclo con. alias “Pavarotti”
me permito solicitar a ese déspacho ordene la interceptacién de sus abonados {
celulares 301-293-8897 y 300-312-3438 por cuanto es un acto.de investigacién
proporcional a los hechos que se estén investigando, ademés podremos obtener
informacién, EMP Y/O EF y fa identificacion de los Interlocutores,

Nota: En aste punto Indique el destino de los EMP y EF sj los hubiere

 

 

 

 

 

 

 

 

 

 

 

8. Soficitud: _ _ oe -
Ntmeros celular a Interceptar ‘
NRO TELEFONQ INTERLOCUTOR
30 1~293-8897' . . CHAT
300-312-3438' ARIZONA
9. Anexos:

 

Carta DEA de fecha 22 de Julio de 2011

10. Servidor de Policia Judidal:

 

i " Entidad Cédigo | Grupo de PJ Servidor a Identificaclén
| PONAL 63228 | UICSA SL EDGAR FERNANDO DIAZ ROBLES 4.051.531
Firma,: ~ :

 

 

 

 

 

 

 

 

} t
i !

|

 

 

Péghna 3 do 4 Oftdto 0807-SURAN-CREG&.Z2

 

This documert 1S From Lo-
date 25 July dol —
CNP arolySis Edgar’ tad Robles’ acign Lo both nustof!

3Bo(~L9 3-844 Chek Sew-SiL= By 36 arizone Wok CHP
Lugs AlFeaso Ver

Edgar Birt Robles Was arcest and Convided For leaking,
for mdriok Orn Knocles Phen<

 

 
Tero ence oo epee iy,

rete ne metenntinees 8 daa tet
1

  

_ Chudadi BogéthD.e, 6

bof
fo de
fo.

|

ol Sobre: i6s° ‘Blancos ue sede

Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 25 of 49

 

 

 
 

ABORES DE.INTERCEPTACION'D
onan TELEFON CAS

 

 

 

 

   
  
 
 

   

‘Oficio’No. -

 

 

 

 

 

 

“En. curfpiimients, de fa. orden de ‘intercepiaciin de. cof
establec do para realizar activide ides -e}

 

 

 

 

 

 

    

 

    
 

‘1 térming de tenia

   

  

‘que se detrning én-él- presente formato, ‘comiehz ré:a'contal

  
   

 

 

301 ITA. TOCERG. vElAsQUEZ PAT
“No. 31.927, 940°

rr

   

=

Fi iscal 7 UNAIM

 

 

 

 

 

 

 

 
Soe es pantie were ee

woe oS wo et ne oe

rx |Direcctni” [DIAG 22'B fio. 52-01, ed. F Pigo 2) _ Toticina: |

Case 1:12-cr- -00266- ABJ Document 373 Filed 09/15/20 Page 26 of 49.

 

 

 

 

 

 

| FISCALIA _. PROCESO PENAL © 7 Fan ooo-n20 | -
GG uesermeiasi| __ORDEN DE INTERCEPTACION DE “Veretén: 01 |
oe COMUNICACIONES TELEFONICAS V. SIMILARES Pagina : ae.

 

 

 

4 IDOQNEIDAD y PERTINENCIAt Gabe advert que oon esta: ‘chia a Ta FISCALIA GENERAL
DE LA NACION, no solamente se aseguran elementos materiales probatorios,. sino que: iguaimente:
“™} puede con ellos Tlegar a establecer la individual idad e identidad de los autorés 6 parti¢ipes en {os}
hechos punibles investigados, al esclatecimiento de jos’ mismos y fi inalmente. desarrollar los: °
principios para los cuales fue construido el Sistema Penal Acusatorio y Oral, con.to son la verdad, la
justicia y la reparacién. Como medida de prevencién para Salvaguardar el dérecho a la intimidad
que, de todas maneras se-afecta al solicitar la interceptadién de. las conversaciones, telefénicas, y
en procura que dicha afectaci6n séa- restringida a lo eminentemente necesario para lat
Investigacion, se dispone que las personas que participan en esta labor como lo gon los}
funcionarios dé Policia. Judicial guarden la debida reserva en: cuahto a ‘tas conversaciones gue ng
tengan relacién.con él ebjeto de investigacién, Te :
Bajo estos referentes, es claro que obrari motives fundados al ‘tenor del Art 224 de la’ ley 586 de 3504
para-emitir la. ORDEN DE INTERCEPTACION del abonador cella en referencia |

 

 

 

 

 

sa Tia Sta

1. | Informe de No. .dé informe:
77 | Entidad * Policia Nacional De Colombia -.
Grupo de PI _ _ Proceso Control Precursors Quimicos _ -

  
 

Tdentificadién -

 

2, | Flementos materisles probatorios 0 evidenda fisica Haga yna Telagion estos -

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

Unidad | [Especialidad | [UN AT I i Ceo TOT T:
Nombre y apellide del Fiscal: © ~” -  SQNIA LUCERO VELASQUEZ PRTINO .

 

 

 

 

 

 

 

 

 

Departamento: ‘poundinamarca po, rs Bogota ot
Teléfono: | 7 5402000 [Correo electréniep: | TT

™ few hy

Dotters SONIA LUCERO VELASGUEZ PATINO
Fiscal Especializada No. 7 UNAIM

 

 

 

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 27 of 49

 

oo

aly

| Departamante"]

 

 

 

 

 

 

 

 

 

 

__No, Expediente. CAD.

 

“USO EXGLUSIVO POLICIA JUDICIAL] |.

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

  

 

 

 

 

 

 

"andlngmarca™

1. Destino.del informe: :

[aio

 

 

 

 

  

 

 

 

 

 

sguent ir informe,

 

 

 

   

~e onjetive dea aligands.

 

 

 

 

 

 

 

 

“Version 18/12/05 - .

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 28 of 49

 

 

  

 

 
 
  
 

NaciGn,.

 

 

 

5. Torna de muestias”:
“No.. de ENPy EF

 

es,

 
 
     

 

 

 

 

 

 

 

Nota: En el evento:en:que:se‘recolecten EMP-o EF, jnicle 10s fegistros de cadena. de custodia.. we

£

 

6. Deseripcion clara: ay precisa de: Ja forma, seni e: instrumienites ae ilizados

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

= ~ “CBSO. de: requgr nds: spate: ware dgeret aigtna le “estas ‘Casillas:
“A ceriminal, ot . pb a

 

 

ren,

# te

- "Versi6n 18/11/05

 

asks
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 29 of 49
i ~ Case 1:12-cr-00266-AB) Document 103 ‘Filed 10/09/15 Page 208 256

 

 

 

 

 

 

 

fe pine: ial 7 PROCESO PENAL Billie 80 a
ne CALA “ORDEN DE NTERCEPTACION DE a
oe COMUNICACIONES TELEFONICAS Y SIMIEARES | Shcin i ' do. os

 

 

   

al ‘ a 106 :
= a = aa 76

oR Am

 

aE re

 

 

ao OME we eee

 

‘ 7 TEES an ¥
4 ; at. Bae Set
: Sian! Perc pueiceres ere bees eae eerie ds eee

 

 

1, | Teléfono fijo Numero |...
2. | Teléfono movil X [Numero 300-7521443,
3. | Otra' | ~ [Correo Electrénico _[Tdentifteactén |

 

 

 

 

ae de

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Delita ~ Cdigo™
ro 1. Trdfico de Sustaricias para la Fabricacion-de Estupefacientes. -3.4-8 + 2 ’
2.7 réfico de Estupefacientes. . 7 IP S1L7LS@

 

 

 

 

Obtener Elemantos Materiales Probatorlos o- Iaforiacloh legalmente obtenida, respacte a: 1a existenda
de una red ilegal, relacionada con el tréfico de estupefacientes y sustancias quimicas coritroladas
utilizadas para el procesamiento de los mismos, segtin informacjén suministrada mediante oficio de
fecha 12/09/11 suscritos por un funcionario adscrito a la DEA en Colombia, donde sa daa
conocer la existencia de una organizacidn criminal coh injerencla én Jas clucades de Bogota,. Medellin,
“Cali y ta Costa Atlantica, dedicada al trdfico de estupefacientes hacia Centro América y fos Estados .
Unidos. Estructura delincuencial que estarfa al mando de alias DIEGO MARIN alias PITUFO, gulen .
tiene su centro de injerencia en la cudad de Cali, desde donde coordina. el envio. de ‘estupefacierites
hacia jos Estados Unidos, utilizando paises Centroamericanos como lugares de transito para el trafico 1

ey + utteensteetnwin Ny tts weslye binalertin nen reels tronic: atts nat

MP aOR RE

 

 

de cocaina,

 

Led ge tle ee tg oe ee

 

 

Se da inicio @ esta labor tenlendo en cuenta el Informe investigator dé Campo de fecha 05/04/12 oo
allegado por el funcionaria de Investigacién Criminal, Intendente HEVER MURILLO CADENA, donde}.

expone los motives que dan lugar a.fa intérceptacién del abonado celular No. 300-7521443 el cial | .
se obtuvo a través de la interceptacién del abonado telular No. 300-5320756 utilizado por AMIGO ;
MANE, este Ultimo Interceptado a través de orden a policfa judictal de fecha 06/10/11. .

Be age eee Ute ey eens

 

 

 

 

 
mbnntnhs Bae Mo

Se ar Ail reaps tae tenn tn defen nena teene Shanna nenininatnnepyg yeep att

 

RIES te Lembermttie ina ap ny

Case 1:12-cr-00266-AB,J Document 373 Filed 09/15/20 Page B0.af 49

 

 

 

 

 

 

 

 

PROCESO PENAL - ‘Cbalge:

. : ; N-50000-
fay BISCALIA an |" rae
ORES ~ ORDEN DE INTERCEPTACION DE Versién: 01

"|__| COMUNICACIONES TELEPONICAS Y SIMILARES | 5, 1142
Comunicados de Intarés ——

4 03/01/12 a las 14:04:03 horas: MANE le dice a NN que a dejaron espatarido on carr vy chofer Yi
- que’ ahora quieren: a vuelta para el midreples | 0 jueves; NN dice ‘que: “quanta €§ 16 “que se gaia?; -

“MANE dice gue 80f1 800 mil de los grandes; NN dice qué eS0 si valé la pena, que é “nuevo de ées}

0424-1023117; MARE dice que a esé- le va a pasar fer un mensaje I nuevo.

 

seeserteentenmtislmenae senenlils 9 te
ad

"|que otorga el derecho ja Fiscalla General de la Nacién a investigar a probable: realization: de

Este Delegado reconoce el derecho fundamental a la Wraimiaad dispuesto en ‘el articulo 15 de.la|-
Constitucién Nacional. pero, ponderando este derecho con el articule 250 de la misma, normatividad LS

comportamientos Icttos ‘contra la seguridad y Ja salud: publica, : encuentra que resulta: de mayor :
bupremacfa el derecho .del ente investigador de éjercer la actividad investigativa para el eficaz }
cumplimiento de sus funciones y con el fin ‘de resguardar | la Constituclén y la leyes en beneficio social).
haciendo prevalecer el interés general sobre e| particular, dispone acceder a la solicitud de la Policfa
Judicial. Ahore bien, para expedir Ja orden de la intercepcin que nos ocupa, se ‘ha considerado que es}
un mecanismo que_ responde a los titerios de NECESIDAD, RAZONABILIDAD,, URG SENCIA,| ;
IDONEIDAD y PERTINENCIA, :

 

ad NECESIDAD: Corisiderando que fa intérceptacién de Comunicaciones: es la unica, altemetiva ‘que
tiene la Fiscalia General de la Naclon para precurar identificar é individualizar a los’ autores y,
participes del llicito, asf como el ésclarecimmiento “de: los, hechos investigados, ello” en ‘virtud. del
modus operandi de estas organizaciones: criminates, que ‘0 sold permanecen en la clandestinided
sino que cambian constantemiente de medios de comunicacién a pesar de! lenguaje-¢ ‘frado que Lo
utilizan. .

 

i RAZONABILIDAD: Se.deriva de la gravedad y la naturaleza de los hechos punibles por 10 que- &e
- procede, y cle les-cuales el ente ‘acusador tiene conocimiento; -considerando-ta magnitud nacional er
internacional que representa este flagelo del trafico de estupefacientes, fa afectacién de los bienés. _
juridicamente tutelado a nivel mundial, ya que es bien sabido que estas sustancias con enviadas alt
exterior, y la naturaleza de este delito Jleva a fa FISCALIA GENERAL DE LA NACION a guardar
extrémo’ culdado en la bUsqueda de los resultados, taniendo en cuenta que este delito es uno de
- los mas graves, pues las personas que se encuentran involucradas, estan probableniente .

vinculadas con grandes organizaciones criminales.

 

val distribuidor, quien a su vez la obtiene por el mayorista., Tanto en Colombia como en él exterior, és

Adicionalmente, el consumo de estupefacientes se realiza por el destinatario anal quien es surtide Dot S

e( mismo modus operandi, estas sustancias. alucinégenas son distibuidas en las calles,” y una vez
iniciada fa persona en el consumo en dificil rehabilitaria.

 

 

a URGENCIA: Obedece al apremio que el control de estas comunicaciones requiere: en la scivided ,

imunetankhin ada lo seth taed itlnien ade setcoe onanminnclomnn cali minim allan

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page < St of 49

 

   

 

ga FISCALIA

Sea CIN

      
   

 

 

 

 

 

 

 

 

 

 

 

 

 

Sate eer erate een che et

  
  
  
   

 

 

genera audios 6 eletros

 

a sc pu ssa na

   

   
  
 
   
 
 
 
  
 
  
 
 
   

spe mee Leet Fat ree ne te rs

 

{ “Tiered de Policta suaicaT "E “Ne

 

 

 

 

(enidad aa Clot
Grupo de Pa. HP

 

 

 

 

 

 

 

. Servidor!

 

   

 

2. Elgmentns matetale
LT: ie = Ta Tafe

 

 

 

 

, Be

 

 

 

 

 

+ nies maximo: | PRN ep

 

 

— ee

paEaRne siete eSB en
Unidad [" | [epee ; Tr
7 Nombra ¥ apelido del Fisral:

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_Dectora SONIA LUCERO VELASQUEZ PATINO
Case 1:12-cr-00266-ABJ Document 373 . Filed 09/15/20 Page 32 of 49 : a
; ! a

o*«

 

 

 

 

  

 

   

 

 

 

aH! ‘L we
PROCESS PENAL Cédigo:
of 4g FGN-50000-F-46
a FISCALIA SOLICITUD LAB BOR onee INERCEPTACION | version: 04
a Caesar na oe FONICAS
© SN BL SISPEN ESP SPERANZA Pagina 1 de 1
- - ee . .
Bogota DC, Julio 25 de 2011
Oficio No.
Sefiores

FISCALIA GENERAL DE LA NACION
Direccién Nacional De Fiscalfas
Sistema Esperanza

Bogota D.C.

 

Asunto: Solicitud. labores de interceptacién.
Delito: fabricacish, trafico porte de estupefacientes |

No. Noticia Criminal

[1 [1 |o {o {1 [6 fo Jo Jo [o |9 Is] 2:[o [i Jojo Jo [a 6 T4

En cumplimiento de la orden de interdeptaci6n de comunicaciones telefénicas y en virtud al convenio
establecido para realizar actividades én, las salas de monitoreo, solicito se lieven a cabo las acciones
sobre los blancos que se describen a ecntinuacién.

 

 

 

 

 

 

 

 

 

 

 

 

; identificacién del Blanco Accién , Descripcién de fa solicitud
Prefijo No. Tel. 3 E ; Fecha (Resolucién)|| . Unidad Despacho| Termino.
HE " (Dias)
_. {301 _...1293-8897, iM lution. 25.de. 2014. NAIM. .| 24 4g tt fe
300 (312-3438 IX Julio 25 de 2011 UNAIM 21 180

 

 

 

 

 

 

 

 

 

 

 

El término de ta interceptacién que se determine en el presente formato, comenzara a contabilizarse ¢ 3
partir de que se haga efectiva la misma. :

at

Subintendente EDGAR FDO. DIAZ ROBLES
.C. 79. . ‘Direccién' de Antinarcéticos
Despacho 21 Especializado UNAIM Unidad de Investigacién criminal Santa Marta

 

 

hoot i
SI. HECTOR FABIO GARCIA LOPEZ
Coordinador ( E ) sala Monitoreo , ,
Unidad de Investigacion Criminal Cartagena | | ,
Sala Beige

 

 

 

 

a Huella Coordinador
a : Sala De Monitoreo

When CN P analys\s HAT pio Robles : Was acresk and tonvictea

i

OF leaking Wako mation, Erom tine Colombian nglion: Police tyestigation
fee ic
ito bol Phone Sol 213-384 F% and Boo- Bye Bue ere 457 A) 20!)

 

 

 

CNP analysiS Vela CoabeZer Was not We, CNP GSichh Lo
Nie Phone of 3ol- 243-8844 ard Bor S\L-RUR on LSY VLOl)
4his Page From (02 docurreril Shoud YOXONP Eden OUT Rdses ewe’

—th2 is one Reig Lee document-Jo% Sherte. ‘atts tk ngolge
$-64 alt)

 

 

 

 

 

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page : 33 of 49

   
 
   
  
  
  
   

 

  

 

   

TT. ST “PROCESO. PENAL Tee, :
oo “ORDEN DE CANGELACION: INTERCEPTACION: -
. “DE COMUNICACIONES TELEFONICAS Y -

 

 

 

  
   
 

   

 

 

 

 

 

 

sent | ny aan a
ane son iar fee saan

8

 

 
   

     

   

 

 

 

 

 

 

 

 

 

 

 

 

 

      
  
  
   

    
  

  

  

an

.

 

a aa Girt in

:

    

  
           
    
    
     
  
 

1.-| Tel [Ra
2. '}300-752 4a

|3. | Otra . Correo identifi icdcioy Me

fijo

  

     

  

 

an. smn iam A renee

 

: 1
v toe

      

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\y Unidos, Estriichira célicuetical qué: stat

  
  

 

 

| a | tierie” su:centra: ‘de injerencia. én la: ciudag
(y= neta, los Estados Unidos, vutliganda’ palsies
i on de cocatha. i

 

 

 

 

As
Y
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 34 of 49

Case 1:12-cr-00266-RWR Dacument 103: Filed 10/09/15 Page 45 of 256

 

£4 _ a gg
8 $ Eq ORDEN DE‘INTERCEPTACION DE

~~ ome = =6 COMUNT! ACIONES:TELEFONICAS Y SIMILARES
<3 & Departamento BOGOTA. Munldlplo BOGOTA "Fecha _ 25/07/2011 Horas [7 47370).
Ne cemyrearmaneanien, _ ”

 

 

 
   

1 i110 10 [1 |6: [0 jo [0 fo B [s_ [2 |

 

 

 

 

 

0 Jo To Ti J6
SAS SANGER SS

 

 

—_

 

 

 

 

 

 

 

 

 

 

 

 

™,

y 1. [Teléfono fifo Numero
2 2. [Teléfono mévil Numero 3.29) , = ” ,"
c 3.{Otra | [cual] ' " [Identificactén

 

 

 

 

 

 

 

 

 

 

oS 1 1 : .
[UNIDAD DE INVESTIGACION CRIMINAL ANTINARCOTICOS SANTAMARTA POLICIA NACIONAL
a ApEn : | | .
[ Delito Cédigo —
1, TRAFICO DE ESTUPEFACIENTES 7 3 |7 {6 |

Saiasragad : | XxX

ARTICULO 235 LEY 906 DE 2004 Y 14 CONSTITUCION NACIONAL i
Lograr la individualizacion e identificaclén de los‘mjembros de una presunta organizacién criminal, que A x
al parecer opera en la zona norte del pals y utiliza'naves y deronaves para hacer envios de sustancias

derivadas de la Cocaina, a través de diferentes paises del Caribe y Centro América, asi como recoger

evidencias fisicas y/o elementos materiales de prueba que sirvan a la Investigacién.

 

‘ _ |
ORMGEG SENSES

Informe de Investigador de Campo FPJ-11 Oficlo'0807/ SURAN, CREG8.22 de fecha 25 de jullo de

2011, suscrito por EDGAR FERNANDO DIAZ ROBLES, que da cuenta fe la

por_el Sub Director de ja DEA: Regional Cartagena sefior PHIL J. WELCOME, quien suministré por

medio de ofleio calehdado ef 22 de jullo de 2011, los ntimeros de los abonados celulares 301-

2938897 y_300-3123428, Ips cuales estarfan siendo utliizados: por jos sefiores alias CHAD y
ARIZONA respectivamente, quienes, segin se desprende del offcio citado arriba, tendrian_
comunicaci6n con allas PAVAROTL con quien estarlan coordinando un envio de_sustancia.
estupefaciente_hacla_las BAHAMAS, por lo que el: investigador suglere la necésidad paral la

investigacién obtener escuchas del éstos abonados celulares, los cuales estarfan slendo utilizados por

miembros de Ja organizact6n que es objeto de esta: indagacién para fines icitos. .
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 35 of 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ — 7 USO EXCLUSIVO POLICIA JUDICIAL
_- . N° CASO
iTiJ0]0/1]6]010]010/978]2]01111]0]0|3]416

No. Expediente CAD Dpto | Mpio Ent | U Recepiora | ~~ Ao Consecutive

 

 

 

 

 

 

 

 

 

INVESTIGADOR DE CAMPO —FP)-11-

Este informe serd rendido por la Policia Judicial pard aquellas tareas puntuales que no sean objeto de informe ejécutivo

 

 

 

 

Departamento Cundinamarca | Municipio Bogots _—s=|‘ Fecha 05/01/12 |Hora: 1112}010

 

 

 

 

 

 

 

 

 

 

 

 

1. Destino del informe: x , ‘

 

 

Fiscal 7 Especializado UNAIM — Fiscalia General de la NaciOn. —

 

 

Conforme a lo establecido en los articulos 209, 255, 257, 261 y 275 det C.P.P. me permnito rendir el

 

 

siguiente informe ee . ce eee

2. Objetivo de la diligencia

 

Solicitud Interceptacion de Comunicaciones Telefonicas
Articulo No. 235 C.P.P.

1. Abonado Celular No, 300-7521443: Utilizado por alias MANE. Dicho abonado celular se obtuvo a
través de la intercéptacién del abonado celular No. 300-5320756 utilizado por AMIGO MANE, este

ultimo interceptado a.través.de orden a policfa judicial de fecha. 06/ 10/41, -. -
Comunicados de Interés

s, 03/01/12 a las 14:01:03 horas: MANE le dice a NN que Jo dejaron’ ésperando con carro y chofer y que
ahora quieren la vuelta para el miércoles oO jueves; NN dice que cuanto es to que se gana?; MANE dice
que son 800 mil de los grandes; NN dice que eso sj vale la pena, que el nuevo de é/ es 0424-1023117;
MANE dice que a ese le va P pasar por un mensaje el nuevo.

1
i
i
i

Este abonado celular requlere } ser controlado a fin ubicar e identificar tos miembros de la organizacion, de

 

 

 

| igual forma obtener elementos materiales de prueba y evidencia fisica, que conduzca a la recoleccién de
! hee

4
Vy

 

“Versién IRLI1I05

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 36 of 49

 

 

 

 

 

acervo probatorio para el desmantelamiento de la presunta estructura criminal,

3. Direccién en donde se realiza la actuacién

 

pon Verde del Sistema Esperanza, Proceso Centro! Precursores Caicos; Grupo de Investigacion Criminal ;
‘de la Direccién de Antinarcaticos - Policia Nacional. Territorio Nacional. oo

 

4. Actuaciones realizadas

 

La indagacién que en la fecha nos ocupa, tiene como génesis una carta de fecha 12 de septiembre del afio
2.011 emitida y firmada por el Agente Especial de la DEA el sefior FRITZ DIEHM. En dicha carta el Agente

Especial de la DEA - que fue entrega a esta Unidad teniendo en cuenta los tratados internacionales, entre |
ellos lo estipulado en ja Convencién de Viena de 1.988 en sus articulos séptimo. (7) referente a lal.
Asistencia Judicial y noveno (9) relacionado con otras formas de Cooperacién y Capacitacién entre Jos] _
Estados, asi mismo lo determinado en Ja Convencién De Las Naciones Unidas Contra La

 

 

 

- PAPA bet pres evtets
PTV 7 COMIIGUT

 

 

eficazmente la delincuencia organizada transnacional, Articulo 1 y Articulo 18 - nos informan que la oficina
de la DEA ha recibido informacion con un alto nivel de confiabilidad, donde se da a conocer la existencia
de una organizaci6n criminal con injerencia en las ciudades de Bogota, Médellin, Cali y-la Costa Atlantica,

 

gue estarfa al mando de alias DIEGO MARIN alias PITUFO, quien tiene su centro de injerencia en ta]
ciudad de Cali, desde donde coerdina ef envio de: estupefacientes hacia los Estados Unidos, -utiizando

 

 

paises Centroamericanos como lugares de transito para el trafico de cocafna.

 

5. Toma de muestras

 

No. de EMP yEF ~ | Sitio de recoleccién es Descripcién de EMP y EF

Nota: En él] evento en que se recolecten EMP o EF, Inicie los registros de cadena de custodia.

 

 

 

 

 

 

6. Descripcién clara y precisa de ja forma, técnica e instrumentos utilizados _

 

Version 18/11/05

dedicada al trafico de estupefaclentes hacia Centro América y los Estados. Unidos. Estructura delincuencial a

 
Case 1:12-cr-00266-ABJ_ Document 373 Filed 09/15/20 Page 37 of 49

 

El equipo disponible denominado servidor Sala fa Verde que se encuentra conectado al Sistema Esperanza de

la Fiscalia General de la Nacién a través de un canal de comunicaciones llamado Lincoln, el cual es}

codificade mediante la dplicacién del programa Penk Link, a las diferentes estaciones de escucha que son
monitoreadas permanentemente, Por un analista previamente. selecclonado Por la Jefetura de la Unidad.

 

 

 

“™~]. Resultados de la actividad investigativa (Descripcién clara y precisa de los resultados).

 

Abonado Celular No, 300-7521443: Utilizado por alias MANE. Dicho abonado celular se obilvo a

través de la interceptacion de] abonado celular No. 300-5320756 utilizado por AMIGO MANE, este Ultimo}

interceptado a través de orden a policfa judicial de fecha 06/10/11.
Nota: En este punto Indique ef destino de los EMP VEF si los hubiere

 

 

 

8. Anexos:

 

 

 

 

 

 

9. Servidor de Policia Judicial:

 

 

 

 

 

 

 

 

 

Entidad | Cédigo | Grupo de PJ “Servidor : ) Tdentificadon
PONAL | 60 COPRE Intendente HEVER MURILLO CADENA | 79.875.317
rirma,

Lee theclle

Nota: Eh caso de o raquerir més espacio. para diligenciar alguna de estas castes, utilice hoja en blanco énexa, relacionado el nimero de Notica
erlminal.

 

e~=Versién 18/11/05

 
te

Case 1:12-cr-00266-ABJ Document 373

Filed 09/15/20 Page 38 of 49

 

f veed wer ve Whebe

ad at RELACION 2 3 “e
oe io. ames , UE " oe
ruc ASY oO G Gg 6

WB OIG 31 87 24

eA gl eg deren,
cr a

PT! Embassy of tite United Slates of America presents its compliments to
the Ministry of Foreign Relations of the Republic of Colombia and has the
honor to request the extr. adition ot Dwight Warten Knowles, a. Bahamian
~ fugitive, in akcordane with Article 35 of the. Constitution of Colombia of

— aw

1991; as dirhetidéd' by the: extradition reform act which £ntered into force on

| “Deceinber 17; ‘1997, the 97, the applicable procedural criminal legislation regarding

 

arpa oor gra,
TP aes

i _ éxtridition; relevant treaties to which . both Colombia and the United States

are party, and applicable ptincipies of ir international | law. The Embassy alsa

requests the seizure re of all articles, » Property, y, funds, and/or Proceeds i iu the

a
—

| possession Of the fugitive at the tire of ar arrest Which m H May serve ase : evidence

2 eee,

of the offenses é charged; $0 they) may be surrendere ed With the fi ugitive upon
his extradition to the United States. Dwight Warren Knowles is the subject
of Embassy diplomatic note No. 2305, dated October 29, 2013, which

“reqiiésted his provisional arrest fr the Purpose of extradition, ,

foe Logie ‘

“Dwight Warten Knowles’i is ‘wanted to stand til, for a fedex al narcotics
Offenisé. ‘He is the subject of indictment No. i: 12-cr-00266, filed on |
Deceimbéi 12, 2012, in ‘the United States District Court for the District of

Coluinibia, char ging him with:

sega! eoortreat

- “Count One: Conspiracy to distribute, and Possess. with. intent:to

distribute; five! Kildgrains ¢ or more of. a controlled substance (cocaine), on

DIPLOMATIC NOTE
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 39 of 49

Et ned Youre
: Maal document - 6, G 6 -3-
v6 Ne,

All of the alleged criminal Actiyity, took, ‘place; subsequent tO, i:

Sy oT

December d7, 1997, si idbersat dare on Sb often! ceed

Pl aeegP ugh) Tere

Narcotics violations are also criminal. offenses i in. .Colombia'as provided
in Articles 8 375 through 385 of the 2000 Colombian Criminial Code, which

giah oid:

entered into force on, J n July 2: 4h 2001. Selzure.and surrendetof articles are

ree eT ops

covered by the, ap applicable procedural, criminal. 1 legislation ‘regarding’

at pat?

7 : ext adition,

ae Teh 2p tt
. o Re :

: os : ‘The Embassy hi has, ihe honest to: include Authenticated. docunients; along
“with co corresponding tr ranslation, Supporting. the aforementioned ; ‘request for

the extradition of Dwight Warren Knowles. The Embassy wishes to make
the following clarifications to, the .extr adition documents: ‘and to the

“ afore ‘ementioned Embassy diplomatic note.No. 2305: epee
os ~ The aforementioned, diplomatic note incoriectly cited Dwight
‘Warren. Knowles’ date of birth as J une, 25;. 1970; rather thai’ his. “correct date
of birth of June 23, 1970. Knowles’ correct date of birth is properly

i

m~ | described i in this diplomatic. note...

ae

' Qo: eSgE os oe pts
luge ee we ! 3 ss y “7 .
eran j.igeas bt og dy et .

? woth

peas

 

 

 

 

f the law. fully

| inter ercepted 4d phone c conversations made on sn May 2 20, 2012, Knowles discussed
Spe esaeener gta

 

 

 

 

 

 

Poy.
of 49
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 40

LOV¢6

VVeee aus auvidit 1CZIDLCLCU I Le UNITE States, and alding and abetting that
same offense, contrary to Title 21, United States Code, Section 959(b), in
violation of Title 21, United States Code, Sections 963 and 960(b)( 1)(B) and

He 72 TreiSy ek SNL Ee patos Bak
“Title'18, United States Code, Section 2 eth ce ef Ph
as ge Ge ger ta weenie bart 7 tos

faut py ors

; Bigeat A giveth; dea gujeguyise aco fantasy -
So me ae BR th A eye oe .
” - The’indictment also includes a criminal forfeiture penalty pursuant to

Title 21, United States’Code, Sections 853 and 970, which seeks the.
forfeiture of ay property derived from Proceeds obtained as.a result of the
offenses. Te Such property is unavailable, the above statutes allow. other

“property Of the defendant tobe forfeited, .

ot

_ A’wattant for the arrest of Dwight Warren Knowles on. this charge was

Weed An Dette cee Ge Weta sab 7 “
“issuiéd 6n December 12, 2012, by order of the above court, . The arrest
a : : - Paige: gigit ov. PER sy DOOM GAS

ee
PS; t

"warrant rémains valid and executable, ©

Moe ”
we

‘The facts of ihé Gage are that Dwight Warren Knowles participated in a
Conspiracy to Use’ a United States -registered aircraft (tail number N IS7PA)

to transport between 3,600 and 4,500 Kilograms of cocaine.from Venezuela

ese R hte
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 41 of 49

DV fy ¢
or

f fh
i iS

ba aro pL ‘appl VALLUALOLY Z,VUUU K1OgTamMs ot cocaine. ’ The 2, 000

 

mi
kilograms described in the formal extradition documents 1 ‘is one part of the
—< a

total amount of cocaine, which the conspirators planned to transport ona

 

Te ae

'.., United:States tegistered’ alicia" Oo

—_

 

' Pes ae eg Soaps ytan
re Faad la ye ot i x
. fecpreasede pete PM AR ee
ar :

{The indictiént Gites the base snbimber as 1: 12, o-00266, the arrest

warrant-cites the case itumbeF'as CR: 12-366: ‘02, and the prosecutor’ s and
agent’s affidavits cite the indictment number as 1:12-CR- 00266- 02(RWR).
All of these reference numbers are considered correct in the United States
Distri ict Court ‘for the: District Of Cohimbia and refer to the c case € against

- Dwight:Wartant Knowles’ and hib'e c0- “conspirators.

at

_.-~. Paragraph'15 ofthe pidésecutor’s affidavit incorrectly states that the
maximum penalty for a violation of Gut One indlades a fine of $4, 000, 000
United States dollars. The full maximum penalty for a violation of Title 21,
“United States Code, Section’ HOBIE iB), ‘indludes a maximum fine of

, $10, 000.000: United Staiés dollars: an

a . tye goe . Os
ge re or PP, :

-- The grand jury indicted Dwight Wairen Knowles under the name
“Dwight Knowles,” rather than his complete correct name of “Dwight

, Warren Knowles.” That doés not ‘affect thé’ validity of the indictment under

United. States law. Under ‘United: ‘States ‘law, ‘thé fugitive’ S name cari Be

= _

o corrected-in An this documie
pre his nt'a fat! any time, e ineliing after his extradition to the

Bagh
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 42 of 49

\ a fy (f | o .
4: “week you re be
lak docs? rent | . . 5.

United States. The Provisional arrest request pr operly, referenced the correct

name e of Dwight Warren Knoyles,, cas

i} 3

The. Embassy wishes t to > call t to ‘the Ministry y s attention that the initial
certifidation pages from the United States Department,< of Justice and the

United Stites Department of State are, intended tg certify that.all-supporting

ae ~

documents included with this extr adition Tequest are true and authentic |

 

copies of the originals, which will serve as the basis for trying this individial

in the United States.

The Embassy wishes to inform the Ministry that Dwight Warren
Knowles, aiso kncwn as “Dwight,” also known as "Dwight Knowles,” also
known as “Arizona,” is a citizen of the Bahamas, born on June 23, 1970, in
the Bahamas. He holds a Bahamian passport number 245348, issued on
March 10, 2005.

The Embassy has the honor to make reference to Ministry diplomatic
note No. DIAJI/GCE 2524, dated November 13, 2013, informing the
Embassy that Dwight Warren Knowles was arrested for extradition purposes
on November 6, 2013.

<6

(5)
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 43 of 49

we
on

CF

vw?

>
jaw

‘Aue DINDassy OF ute United States of America avails itself of this
3} wee

opportunity to renew to the Ministry of Foreign Relations of the Republic of
Colombia the assurances of its highest consideration, =.

foes th ght
Pera ue

*
rhe ak ee Se

  

 

Mes
wid
are: “, . 7s DPE
. poeta ged ley ey i? vt '
a : sct
is; :
3 att t be
r 33 g ot ‘
wet . 337
- see nN
oe at
. yo) ghee ak aR
r i¢ f.
1
F tes sthe
+ eas ” iss 3% vs
; ut ee ” +
~ fs me £ } r 34, 4
vets ra etaEsd sae se
i eg tee 4 aeerk ‘
t wat
‘. 8 ty
me 4 ifs : ¥
lescia og peas oe wD PES 3%
’ iF o
. hae pes ‘
3 ete pape gk .
ot ; . $ ph “Gb wR a .
whe vae ad pads hs
. pave Ey aE EY area d i
s i } 7 -
rt t

(6)
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 44 of 49

 

   

AB

   
    

UNIT ED STATES DISTRICT COURT
. DISTRICT. OF COLUMBIA

  
 

AFFIDAVIT IN SUPPORT *
OF EXTRADITION

 

a/k/a epwight,”

alida “Arizona,”
, _ CASE. NUMBER

1:12-CR-00266-02 (RWR)

Defendant.

 

 

 

J, Christoph Lane, ‘being daly swo ‘Sworns depbses ‘and staté:
1. Tam a citizen of the United States anda resident of the State of Florida.
2. 1 am a Special Agent with the Drug Enforcement Administr ation (DEA) i in 3
Chantilly, Virginia. The DEA is a law enforcement agency of the United States with a a |
responsibility for enforcing federal narcotics laws. 1 have been a Special Agent with the DEA
since November 2002.
3. Asa Special Agent with the DEA, I have personally conducted and participated
in numerous investigations that have resulted in the arrests and convictions of people responsible . 5
for trafficking in narcotics.
toy 4. Based upon my tt aining and experience as a Special Agent with the DEA, Tam
familiar with the means and methods that narcotic traffickers use to import illicit drugs and

launder drug proceeds, and I am familiar with the support and assistance that narcotics

trafficking organizations require to conduct their iflegal activities.

ib Ce Pus 4
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 45 of 49

: L Need i) CA te teal elec ane” bore od word

 
  
 
  
    
 

ght Knowles,” a/k/a “Dwight”: alk/a “Arizona,” (Knowles) in the case-entitled United ©

 

foe

s of America v. Sergio. Gonzalez-Béncomo, et al.,.case number: 1:12-cr-00266. As one of

1¢ lead investigators, 1am familiar with the evidence in.the case. - '

6. _ The investigation has revealed that Knowles.and others were members of a drug

vba
%
x

 

"trafficking organization (DTO) that, since May.2011, conspired to transport multi-ton kilogram

quantities of cocaine on.board aircraft registered in. the United States and owned by a United

—— ee
wo --

States citizen.

- eo mek oa oot tts oy
ene ete

we
ott

ow ii

Stem 7 Information obtained by. the Colombian National Police (CNP) from lawfully-

intercepted telephorie and ¢-mail conversations indicates.that Knowles .and others conspired to

mob rare meres PM gs

use a U.S.-registered aircraft-bearing-U.S, Federal-Aviation Administration (FAA) registration

Xing beets

®

een

number NIS7PA (hereinafter, “the.N157PA aircraft”) to transport cocaine. ,As described beten.

1 Knowles was intercepted discussing various parts.of the conspiracy, incuding the acquisition sf

? the NIS7PA aircraft, the logistics of flying.the aircraft to and from several countries, ana the
Qa pe TE RN TED SA RU tle gg Rae fhe : r

— Vel

arate, ot

transportation of multi-thousand kilogram quantities of cocaine on board. that aircraft.

eM

ny t

8. Jn, the lawfully-intercepted e-mail messages, members of the DTO, inciuting

messages: pee Sw popes e

am

In-May 2011,:-Knowles,sent several.e-mai) messages in which-he stated

_ that he could ‘get a lot. of work” for NIS7PA, and confirmed that co-
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 46 of 49

 

" defeiidani Dario Davis ‘(Davis) was a pilot capable of fiying the N] SPA : a .
airer, ‘aft Based: on ny training: and experience, ‘J belisve the phrase “ a. fot e

""- oFsvork” was a reference to tratisporting a Tatge'quantity of narcotics.

 

b. In, June 2011, Knowles sent’ an é-mail message to an associate to .

 

which he attached 4 docurhient containing the registration information for

"the NIS7PA aitcfaft. The docuinént also listed the U.S.-based registrant 4

    

: for the N157PA aircraft; along with the airotait’s type, inanufacturer, and ae
, model, and listed Davif'as thé pildt6f the diteraft.. A review of US. F AA
records confirms that the N157PA aircraft is registered i in thé United
"Staiés aid ovmned by & United States citizen,
9, - la July 2011, thie CNP began lawfully intercepting telephone Goniversaticns and
‘text mess sages betweéni DTO members; Gricluding Knowilés, Davis, Trevor Ferguson (F erguson),
Sergi ) Gonzalez Béntéomo (Gonzalez Benédmo), and‘Oral George ‘Thothpson (Thompson).
" Matty of thosé ééitinninications related to thé adquiisition aid Se 6f the'N157PA aircraft for
transporting cécainé: énd'thie division of profits after the sudeasfil trarisport. Tavestigators
identified’ Gonizaled Bétooino: ae a organizer of the’ fianspoit: "Thoitipson and Fe Ferguson as dioek
u Th, 4S airer att brokers and nd drug traffickers who &sBisted i in n acquiring the] N15 7PA aircraft and

ongaiie thie ‘gibtics of the teapot, Knowles as as a Coordinator for the te ten and Davis as

beige

;

© & "On May 20, 2012; Gonzélez Bencomo ‘called Knowles aind told him that

“two mils” (a reference to two.thousand ¢ kilograms of covaine) Would be

“1,000” (baséd on my tiaihing ind experience’l believe meant USD

ogk
Bot COMB RAR L, Pogument 373 Filed 09/15/20 Page 47. of 49
“ ear v ee Yu rut t

 

chee arent ke me

8, 000 000 per Kilograt am. n. of cocaine ¢ transported) The following day, during:

another conversation between Gonzalez Bencomo and Knowles, Knowles
_ said that each of the pilots should be paid “100” (a reference to USD

$100; 100,000) aand that co-conspirator Ferguson should be paid more.

veto § .
rf

Gonzalez Bencomo sad that he and d Knowles would share the remaining

——

amount “five for me and id five for y you” (meaning USD $5 $500,000 each).

a tome,

>

Dee ere In sever ral conversations between Gonzalez Bencomo and Ferguson frem

May 20 to May 24, 2012, the two men discussed the payment of USD

oc err eet

525,000 for the lease of the N157PA aircraft for the drug transport

—_—

Le, through w: wire transfers: in varying amounts. Wire | tr ansfer records Oo btained

“7. were 2 ‘Y

by law enforcement confirmed the a amounts of US. dollars sent and tis
\ ‘ _ —. alee — i — - i ~

recipients of the money for the lease of the aircraft.
' oe 7 . 2 _. ~ le Pat ~

ane . — ' et

e, ~In a May 23, 2012, conversation, Gonzalez Bencomo told Knowles thst

“the car” would be i in the yp to get “water” be fore goizig to the “farm” to

get ‘ passengers.” : Based upon: my experience and traning, [ believe that

&

ot

Gonzalez Bencomo meant that the N157PA aircraft would de iowit te

Haiti to acquire fuel, and from there the airplane would be flown to a

n
i

&
x 0 a. ; location j in Venezuela where c kilograms of cocaine were located. Vinorvles

‘ ; . asked if Gonzalez Bencomo planned to do st70 or three.’ Gonualez

i o
a, sf .

bey
i , ; Bencomo replied iat he had. planned to do ‘ “three.” Based on ory taiiting
: oo and experience, I believe Gonzalez was stating that he planned to uss the
_NISTPA airer ratt § to > complete a total of three dr ug ir ansports fix from
oT —

Venezuela to Honduras.

—

 
Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 48 of 49

 

 

 

  

   

Or i May, 24, 2012, Davis, with 1 Ferguson as ¢ a | passenger, flew. y the N157PA aircraft

~

fom the Bahamas to Haiti. Because Davis had n not ‘filed a flight pl plan, n nor notified the air tie |

a — —_—_—,

set

 

_— ee

control towers in the Bahamas c or Haiti before taking off or ‘landing: Haitian authorities arrested.” .

awww corey — 1 —

Davis and F erguson: for unauthorized 1 use of the aircraft and se ‘seized the NISTPA.

.t

 

11, In text messages between Davis, ‘who was in: ncustody | in Haiti, and Gonzalez
Bencomo on May 25 and May 26, 2012, , Davis pleaded fot Gorizalez Bencomo’ s assistance in

q

Securiiig his Mavis") release fiom prison. - Gonzalez Bencoimo advised Davis that DTO members

“8

were Workin neta seoure his his release.

2 “Ina May 20, 2012, telephone conversation between Knowles and Thompson,
Thompson said he was attempting to locate hi gh-tanking associates to help secure the release of
Davis and the Nl STPA siroraft in Haiti ‘Thompson told Knowles that the reason for the seizure
of the ai: ircraft v was that the DTO members had not paid “in advanée” (meaning that the DTO had
not made payments toa air tafe contro pasomel pe permit them to land the N157PA aircraft
. without the required approvals and igh plan). | |

“IDENTIRIGATION”

 

13, Dwight Warren Knowles, alk/a “Dwight Knowles, ” alda “Dwight,” a/k/a
“Arizona, ” is a citizen of the Bahamas, bom on Tune 23, 19704 in ‘the Bahamas. He is the holder

of Bahamian Passport number 245348, Attached a as 5 Exhibit Eisa photograph of Knowles. One

_ of Knowles’ co- -conspirators, who is operating ‘with iy S. law enforcement, has identified the

‘ hey

person depicted i in Exhibit Ba as Knowles, ‘the individual who’ paiticipated i in the conspiracy to

if

transport large quantities of cocaine onboard the NIS7PA arena as described above. In -

wv

wort —

sch
   
  

 

Case 1:12-cr-00266-ABJ Document 373 Filed 09/15/20 Page 49 of 49

 

 

fo Z

CHRISTOPHER LANE
SPECIAL AGENT
DRUG ENFORCEMENT ADMINISTRATION

SWORN AND SUBSGRIBED BEFORE |
ME. THIS 13".DAY OF DECEMBER, 2013

 

t ined ou Lo Ma

doctument’ ko yvie i : .

2s eb

 
